Title: To Alexander Hamilton from Timothy Pickering, 16 July 1798
From: Pickering, Timothy
To: Hamilton, Alexander



Philadelphia July 16. 1798.
D Sir,

I have just received from Genl. Washington an answer to my letter which I showed you.
The General appears to have contemplated attentively the nature of the impending war with France, and that the southern states (if any part of the Union) will be invaded. Admitting this idea to be correct, the General says, “the inference I am going to draw from placing Colo. Hamilton over General Pinckney, is natural and obvious. The latter is an officer of high military reputation, fond of the profession, spirited, active, & judicious; and much advanced in the estimation of the public by his late conduct as minister and envoy at Paris. With these pretensions, and being senior to Colo. Hamilton, he would not, I am morally certain, accept a junior appointment; and its influence
   
   I suppose of Genl. Pinckney’s non acceptance.

 would spread where most to be deprecated, as his connections are numerous, powerful, and more influential than any other in the three southern states. Under this view of the subject, it would be impolitic, and might be dangerous to sow the seeds of discontent, at so important a crisis. To this may be added, that impediments to the return of Genl. Pinckney, and.causes unforseen, might place Colo. Hamilton in the situation you wish to see him. You will readily perceive, that the difficulty in my mind arises from thorough conviction that if an invasion is attempted, it will commence south of Maryland; and from the importance of so influential a character as Pinckney (if among us) being heartily engaged in repelling it.” The general concludes, from this reasoning with hoping, that the office of Inspector General, with a command in the line, will prove satisfactory to you. I ought to have first quoted the General’s preliminary observation: “Of the abilities and fitness of the Gentleman you have named for a high command in the provisional army, I think as you do; and that his services ought to be secured at almost any price.”
These communications from the General to me are “in confidence,” and as such you will receive them. I presume there is some understanding between you on the subject. At all events, I trust that the same genuine patriotism which determined you and some others to encounter the perils of the American revolution, and by your talents and active labours to swell anothers glory, will prompt you again to come forth in a situation, if not at the height of my wishes and of those of your friends, certainly in a situation in which you can render invaluable services, and as certainly obtain a large share of honor and military fame.
With great sincerity I am   ever yours

T. Pickering
Alexander Hamilton Esqr

